Citation Nr: 1403044	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent prior to February 8, 2013, for the Veteran's service-connected degenerative disc disease with intervertebral disc disease syndrome (IVDS) of the lumbar spine (previously diagnosed as thoracic scoliosis).

2.  Entitlement to an initial increased rating in excess of 20 percent since to February 8, 2013 for the Veteran's service-connected degenerative disc disease with IVDS of the lumbar spine.

3.  Entitlement to an effective date prior to May 14, 2009 for grant of service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to March 2000.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decision of December 2009, of the Winston Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs.

In a December 2009 rating decision, the RO reopened and granted service connection for thoracic scoliosis with an evaluation of 10 percent, effective May 14, 2009, under Diagnostic Codes 5239.  In a December 2010 NOD, the Veteran appealed the decision and requested a higher initial rating.  The RO continued the disability evaluation, under Diagnostic Code 5243 for degenerative disc disease with IVDS of the lumbar spine.  See Statement of the Case (SOC), dated May 2012.  Thereafter, based upon recent VA examination findings, the RO increased the Veteran's evaluation to 20 percent disabling, effective February 8, 2013, in a June 2013 supplemental SOC.  The Veteran continued to appeal, seeking an even higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In the December 2010 NOD, the Veteran stated that he disagreed with the decision made by the RO in a December 2002 SOC, which continued the RO's prior denial of the Veteran's previous claim for entitlement to service connection for thoracic scoliosis.  In the December 2010 NOD, the Veteran claimed that he was unable to timely appeal that decision because he never received the December 2002 SOC.  As will be discussed below, the Board interprets the Veteran's December 2010 NOD as a claim for an earlier effective date, and the issue is as stated on the title page.

The Veteran has submitted medical information related to treatment of his service-connected left knee disability.  This is evidence of an informal claim and the matter is referred to the RO for appropriate action.  

The entitlement to an effective date prior to May 14, 2009 for grant of service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 14, 2009 to February 8, 2013, the Veteran's lumbar spine disability was characterized by flexion of no more than 60 degrees with pain.

2.  Since February 8, 2013, the Veteran's lumbar spine disability has been manifested by flexion of no more than 30 degrees with pain.


CONCLUSIONS OF LAW

1.  From May 14, 2009 to February 8, 2013, the criteria for an initial evaluation of 20 percent, but no higher, have been met for degenerative disc disease with IVDS of the lumbar spine. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  Since February 8, 2013, the criteria for an evaluation for 40 percent, but no higher, have been met for degenerative disc disease with IVDS of the lumbar spine. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the Veteran's claim for an increased initial rating for his lumbar spine disorder arises from the initial grant of service connection for that disability. Pre-adjudicatory VCAA notice was provided in a May n 2009 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private treatment records.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Increased Rating for Degenerative Disc Disease with IVDS

The Veteran contends that a higher disability evaluation is warranted for his service-connected lumbar spine disabilities.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected degenerative disc disease with IVDS of the lumbar spine is evaluated under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2012).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in Mitchell and DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran underwent a VA examination in August 2009 where he reported pain in his lower back that occurs constantly, which can be exacerbated by physical activity.  He also reported flare-ups which cause shooting pain from the lower back when lifting, walking, or bending.  A physical examination revealed a range of motion of the lumbar spine at 70 degrees forward flexion with pain at 60 degrees, 20 degrees of extension, 20 degrees of right lateral flexion with pain at 20 degrees, 25 degrees of left lateral bending, 20 degrees of right rotation with pain at 20 degrees, and 30 degrees of left rotation.  Because the examiner indicated that pain started at 60 degrees forward flexion, the 60 degree measurement will be used here for forward flexion.  There was no pain, fatigue, or incoordination reported with repetitive motion.

In support of claim, the Veteran submitted private treatment records.  The private records, dated from September 2008 to March 2009, documents back pain and a steady gait.  A March 2009 medical record states that the Veteran has an awkward gait when he starts to walk; however, the record doesn't attribute the awkward gait to myelopathic features.  Private records from the Veteran's physical therapist reflect that the Veteran's lumbar flexion was 50 degrees and extension was 25 degrees on November 11, 2010.  The Veteran's physical therapy records, dated December 23, 2010, document a lumbar flexion of 60 degrees and extension of 25 degrees.

On July 9, 2012, VA received a statement from the Veteran which detailed symptoms associated with his back.  He reported that he experienced what he calls incapacitating episodes of a more frequent basis and that it has negatively affected his personal life.  He stated that the range of motion of his back was very limited and that he is unable to reach his feet, and has trouble putting on his pants.  

The Veteran was afforded another VA examination in February 8, 2013 where he reported that his back pain has gotten worse and that his flare-ups keep him from performing basic functions, such as inability to bend over and wash his feet or pick up his children.  The Board notes that the Veteran is competent to report symptoms of his service connected disability, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's lay statements, made prior to and during the VA examination, regarding his back pain are also credible. 

The February 2013 examiner found the Veteran's range of motion of the lumbar spine of 50 degrees forward flexion with pain at 30 degrees, 10 degrees of extension, 30 degrees or greater of right lateral bending, 20 degrees of left lateral bending, 30 degrees or greater of right rotation, and 25 degrees of left rotation.  Because the examiner indicated that pain started at 30 degrees of forward flexion, the 30 degree measurement will be used here for forward flexion.  There was no pain, fatigue, or incoordination reported with repetitive motion.  The February 2014 examiner indicated that the Veteran did not experience muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner opined that the impact of the Veteran's spine condition on his ability to work is limited to lifting and bending. 

Based on the evidence of record, for the period from May 14, 2009 to July 9, 2012, the Veteran is entitled to an evaluation of 20 percent for his degenerative disc disease with IVDS of the lumbar spine.  At the August 2009 examination, the Veteran's forward lumbar flexion of the thoracolumbar spine was limited to 60 degrees with pain.  Private records from the Veteran's physical therapist reflect that the Veteran's lumbar flexion was 50 degrees on November 11, 2010.  Based upon this additional evidence of flexion limited to 50 degrees, the Board finds that it is appropriate to award a 20 percent rating as the flexion findings are for the most part between 30 and 60 degrees.  

Prior to July 9, 2012, the Veteran is not entitled to a 40 percent evaluation, the next highest available rating.  Based on the available evidence, there is no indication that the Veteran's forward flexion was less than 30 degrees or findings of favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a, DC 5243; DeLuca, 8 Vet. App. at 206-207 (1995).

From July 9, 2012, the Veteran is entitled to an evaluation of 40 percent, for degenerative disc disease with IVDS of the lumbar spine.  At the February 2013 VA examination, the Veteran's forward flexion was 30 degrees with pain.  In addition, the examiner noted that the Veteran's back condition impacts his ability to work by limiting his ability to lift and bend.  During the February 2013 examination, the Veteran reported that his flare-ups keeps him from performing basic functions, such as picking up his children or washing his feet while showering, and that these flare-ups occur more frequently and are longer in duration.  See 38 C.F.R. § 4.71a, DC 5243; DeLuca, 8 Vet. App. at 206-207 (1995).  These findings validate the reported symptoms made by the Veteran in his July 9, 2012, statement to VA.  

From May 14, 2009, the Veteran is not entitled to an evaluation of 50 or 100 percent for degenerative disc disease with IVDS of the lumbar spine.  There is no finding of ankylosis for the entire thoracolumbar spine or the entire spine at any time, or the functional equivalent thereof.  Therefore, the Veteran cannot qualify for a schedular of 50 or 100 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5243.  

Additionally, the Veteran does not qualify for increased evaluations under Diagnostic Code 5243, intervertebral disc syndrome based on incapacitating episodes.  The February 2013 examiner opined that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS, as required for an evaluation under Diagnostic Code 5243.  Nor does the record ever indicate that the Veteran experienced any incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Therefore, Diagnostic Code 5243 cannot be considered further.

Consideration has been given to additional "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  See Hart, 21 Vet. App. at 505.  However, there are no identifiable periods of time during which the lumbar spine disability was more disabling than reflected in the separate 20 percent and 40 percent ratings assigned.  Thus, additional "staged ratings" are not supported by the record in this case.

III.  Extraschedular Rating for Degenerative Disc Disease with IVDS of the Lumbar Spine

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of degenerative disc disease with IVDS of the lumbar spine with the respective established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the selected rating criteria under which such disability is rated.  Specifically, the rating criterion addresses the Veteran's complaints regarding location, effects and treatment.  There are no additional symptoms of the service-connected disability that are not addressed by the rating schedule.  Additionally, a higher rating is available to the Veteran under the applicable diagnostic code; his symptoms do not currently meet the criteria for the higher rating.  Therefore, the Board finds that the rating criteria at the levels currently assigned reasonably describe the Veteran's disability level and symptomatology for the disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a 20 percent evaluation, but no higher, is granted for the Veteran's service-connected degenerative disc disease with IVDS of the lumbar spine (previously diagnosed as thoracic scoliosis), from May 14, 2009 to February 8, 2013, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a 40 percent evaluation, but no higher, is granted for the Veteran's service-connected degenerative disc disease with IVDS of the lumbar spine (previously diagnosed as thoracic scoliosis), beginning May 14, 2009, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Board notes that the Veteran was originally denied service connection for thoracic scoliosis, claimed as a low back condition, in a July 2000 rating decision. However, after filing a timely appeal, the Veteran never received a SOC.   Although the RO issued and mailed the SOC in December 2002, the claims file indicates that the SOC was returned by the U.S. Post Office as undeliverable mail.  There is no indication that the RO attempted to contact the Veteran by alternative means after the mail was returned.  

In a December 2010 NOD to the December 2009 rating decision, the Veteran asserted that he did not receive the December 2002 SOC within the time to appeal.  According to the Veteran, the December 2002 SOC was made available to him only after he requested a copy of his medical records from the VA.  The Veteran's December 2010 NOD contested the decision made by the RO in the December 2009 SOC, stating that "the VA failed to use the information in my service record to make a fair decision on my claim."  

Because the Veteran was never afforded an opportunity to perfect his appeal and because he claims that his service connection should have been granted in his previous claim, the Board interprets the Veteran's December 2010 NOD as a claim to an earlier effective date.  However, the issue of an earlier effective date has not been adjudicated by the RO; therefore, the issue cannot be decided by the Board.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall furnish the Veteran a Statement of the Case that addresses the issue of entitlement to an earlier effective date for the Veteran's service connected degenerative disc disease with IVDS of the lumbar spine (previously diagnosed as thoracic scoliosis).  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


